Citation Nr: 0313410	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Reiter's syndrome with 
associated spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1960 to 
November 1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from October 1993 and subsequent rating decisions from the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied reopening the claim of 
entitlement to service connection for Reiter's syndrome or 
reopened the claim and denied entitlement to service 
connection.  In March 2003, the Board reopened the claim 
because the veteran had submitted new and material evidence.  
The issue of entitlement to service connection for Reiter's 
syndrome with associated spondylitis is now before the Board 
for appellate review.  

The veteran's lay statements contend that he is unable to 
work because of service-connected disabilities, and the 
September 1989, October 1989, and December 1989 private 
examiners opine that the veteran is precluded from 
substantially gainful employment.  Once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, the VA must consider whether the veteran is 
entitled to a total rating based upon individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  The TDIU claim is referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  


FINDING OF FACT

The evidence includes a June 2003 VA medical opinion that 
current Reiter's syndrome with associated spondylitis 
resulted from diarrhea or infection following tooth 
extraction in service in December 1960.  



CONCLUSION OF LAW

Reiter's syndrome with associated spondylitis was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  See 38 U.S.C.A. § 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran and his representative filed numerous 
lay statements with the RO, and the veteran provided sworn 
testimony at an April 2002 regional office hearing and an 
October 2002 Board hearing.  After the claim was reopened in 
March 2003, the Board obtained an addendum VA medical opinion 
in June 2003.  See VAOPGCPREC 1-2000 (May 21, 2003).  

Technically, the VA has not fulfilled it duty to inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000 because it did not 
inform the veteran which evidence he was to provide and which 
evidence the VA would attempt to obtain for him.  The VA 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided that is necessary to substantiate the 
claim.  As part of that notice, the VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  The Board can proceed 
with a decision because the current evidence of record, which 
now includes the June 2003 VA addendum medical opinion, 
establishes entitlement to service connection.  The veteran 
is not prejudiced by the VA's technical failure to inform 
because the outcome is favorable to him.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


Entitlement to service connection for Reiter's syndrome with 
associated spondylitis

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  

To establish service connection, the veteran must present 
evidence of current Reiter's syndrome with associated 
spondylitis, show manifestation of Reiter's syndrome symptoms 
in service, and provide a medical opinion relating current 
Reiter's syndrome to the in-service manifestation.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran has current Reiter's syndrome with associated 
spondylitis.  A valid claim for service connection requires 
proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In June 2003, a VA 
rheumatologist reviewed the claims folder and opined that the 
veteran had Reiter's syndrome with associated spondylitis.  
The VA rheumatologist opined that the veteran does not have 
ankylosing spondylitis, which is a technically different 
disability.  

Service medical records document infection following tooth 
extraction in service.  In December 1960, tooth #19 was 
extracted at Brooks Dental Research Clinic, and the veteran 
was hospitalized a few days later for treatment of cellulitis 
on the left side of his face, excessive bleeding, irrigation 
of the abscess, and antibiotic therapy.  The veteran also 
asserts that he had diarrhea in December 1960.  A layperson, 
such as the veteran, is competent to provide evidence on the 
occurrence of observable symptoms during service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection must be granted because the evidence of 
record includes the June 2003 VA addendum medical opinion, 
which relates current Reiter's syndrome with associated 
spondylitis to events in active service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In June 2003, the 
veteran's VA rheumatologist reviewed the entire claims folder 
and opined that it is as likely as not that the veteran has 
current Reiter's syndrome with associated spondylitis, which 
resulted from in-service diarrhea or infection following 
tooth extraction in December 1960.  The VA rheumatologist 
also opined that it is as likely as not that functional 
sensory loss in the right hand in 1961 resulted from the 
veteran's rheumatological disorder.  

In support of his June 2003 medical opinion, the VA 
rheumatologist explained that Reiter's syndrome is considered 
to result from aberrant reaction to infection.  The most 
common identifiable infection is either bowel (such as 
diarrhea) or genitourinary (such as non-gonococcal urethritis 
or prostatitis), but specific infection is detectable in a 
minority of cases.  The most common organisms associated with 
Reiter's syndrome are Chlamydia, Campylobacter, Yersinia, 
Salmonella, and Shigella.  Although none of these organisms 
appeared in laboratory cultures of the cellulitis and facial 
abscess following the December 1960 extraction, the VA 
rheumatologist opined that culture techniques at that time 
were insufficient to detect these organisms or that the 
subsequent Reiter's syndrome resulted from a different 
infectious organism.  The VA rheumatologist noted that right 
hand symptoms in 1961 were similar in description to 
abnormalities persistently described in subsequent medical 
records and that the veteran's medical records contained 
recurrent descriptions and diagnoses of problems associated 
with Reiter's syndrome, such as enthesopathies (including 
epicondylitis in October 1977 and tenosynovitis in May 1988) 
and genitourinary problems (including prostatitis in December 
1966 and abnormal urinalysis with increased white blood count 
in urine in October 1966).  The VA rheumatologist noted that 
the veteran has had persistent or recurrent joint symptoms, 
including swelling and/or pain in multiple joints, especially 
in the right hand, right elbow, and knees permeating his 
medical records since 1960, and spine symptoms since at least 
1966.  Although some of the abnormalities, such as 
osteophytes, are degenerative in character, the presence of 
syndesmophytes is typical for spondyloarthropathies, such as 
the spondylitis associated with the veteran's Reiter's 
syndrome.  For all these reasons, the VA rheumatologist 
opined in June 2003 that it is as likely as not that the 
veteran's current rheumatologic symptoms had onset in service 
in 1960.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for Reiter's syndrome 
with associated spondylitis must be granted.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for Reiter's syndrome with 
associated spondylitis is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

